                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     MARLESSA KNOLES,                                  Case No. 17-cv-06580-BLF
                                   7                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE
                                   8             v.                                        SANCTIONS
                                   9     TEVA PHARMACEUTICALS USA, INC.,
                                         et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 14, 2019, the Court issued an order requiring the personal appearance of

                                  14   Plaintiff’s lead counsel, Gregory Curtis, at the motion hearing scheduled for January 16, 2019 at

                                  15   9:00 a.m. Mr. Curtis did not appear. His co-counsel, John Cowan, did appear by telephone due to

                                  16   illness. Mr. Cowan informed the Court that he has been unable to get in touch with Mr. Curtis for

                                  17   almost two weeks. The Court docket reflects that Mr. Curtis received notice of the hearing date of

                                  18   January 17, 2019 on August 22, 2018 and notice that the Court reset the hearing date to January

                                  19   16, 2019 on December 21, 2018. See ECF 52, 56.

                                  20          Mr. Curtis is ORDERED TO SHOW CAUSE, in writing and on or before February 7,

                                  21   2019, why he should not be sanctioned in the amount of $500 for failure to comply with the

                                  22   Court’s express order that he appear on January 16, 2019. The Court SETS a Show Cause

                                  23   Hearing for February 14, 2019 at 9:00 a.m. Mr. Curtis is ORDERED to appear personally at the

                                  24   Show Cause Hearing.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 16, 2019

                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
